DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (US2008/0088454A1) hereafter Flores, in view of Savage et al. (US2012/0200385A1) hereafter Savage.
Regarding claim 1, Flores discloses an apparatus, comprising: 
a tool cabinet (fig 1:1, par[0026]: wherein the toolbox is technically equivalent to the tool cabinet) comprising at least one bin (fig 1:2, par[0026]: wherein the drawer is technically equivalent to a bin);
a plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4, each interrogator/scanner 13 connected to the computer 5), wherein the sensor network layer comprises a plurality of sensors for detecting a tool item at a tool location (par[0041], [0042]: a plurality of RFID chip recorders (not shown) each assigned to a respective storage location 3 of a respective drawer 2 of a respective toolbox 1 for specifically recording a respective RFID chip 12 of one tool 4 with the information described above for memory type 1, 2, and 3 including: user ID, time and date of the taken operation, and for updating the tool log, each RFID chip recorder connected to the computer 5. a plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4); and
a computing device associated with the tool cabinet and coupled to the sensor network layer (fig 1:5, par[0028], [0041]: The computer 5 is technically equivalent to the computing device, wherein each interrogator/scanner 13 connected to the computer 5), the computing device being configured to at least:
receive a user selection of a subset of the plurality of sensors from a user interface (par[0058], [0059], [0103]: After unlocking the drawers by the user, the user selects the bins 2 that are associated with a selection of a subset of the plurality of sensors that provide a specific type and shape of the desired tool), the subset of the plurality of sensors being selected to correspond to a shape of the tool item (par[0103]: Functionality of the Toolbox's Computer with Tools report: this report shows an inventory all of the tools that are registered in the respective toolbox's database by showing the following information: Tool description, Tool ID, toolbox ID, drawer ID, storage location ID);
assign the subset of the plurality of sensors to a sensor group (par[0059], [0060]), the sensor group being configured to detect a presence or an absence of the tool item (par[0056], [0060], [0062]: Once the computer acknowledges the taken operation, the operation is recorded in the database by recording the name of the user, user ID, tool ID and the hour and date in which the tool 4 has taken and presents in the display 6 the information of the action including and not limited to the tool description, drawer 2 where is was taken from, pocket 3 where it was taken from, current date/time); and
determine the presence of the tool item at the tool location (par[0058], [0062], [0063]: Tools report: this report shows an inventory all of the tools that are registered in the respective toolbox's database by showing the following information: Tool description, Tool ID, toolbox ID, drawer ID, storage location ID).
Flores does not explicitly disclose an apparatus comprising: determine the presence of the tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal, and the Quantity of the individual sensors meeting a detection threshold.
Savage discloses an apparatus comprising:
determine the presence of the tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal (par[0068], [0069], [0103]: The sensors 100 can thereby determine the presence/absence of the associated item 16 in the cut-out 98), and the Quantity of the individual sensors meeting a detection threshold (par[0069]: The number of sensors that are placed in strategic positions are technically equivalent to the detection threshold since if another item (e.g. a smaller wrench) that happens to physically fit within the cut-out 98 were to be placed in the cut-out 98, then not all of the sensors 100 would be triggered, therefore, The system 10 can thereby determine that the desired item is not positioned in its appropriate location).
	One of ordinary skill in the art would be aware of both the Flores and the Savage references since both pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the quantity of sensors feature as disclosed by Savage to gain the functionality of determining the presence/absence of the 
associated tool’s item by placing the sensors at strategic positions in order to avoid false-positive readings of the tool’s item.

Regarding claim 2, Flores in view of Savage discloses the apparatus of claim 1, wherein the computing device is configured to associate each of the plurality of sensors with one of a plurality of respective locations in the at least one bin (Flores fig 2:13, par[0041], [0042]: A plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4. A plurality of RFID chip recorders (not shown) each assigned to a respective storage location 3 of a respective drawer 2 of a respective toolbox 1 for specifically recording a respective RFID chip 12 of one tool 4 ).

Regarding claim 6, Flores in view of Savage discloses the apparatus wherein the sensor network layer comprises at least one of a metal sensor, a weight sensor, a proximity sensor, an optical sensor, or a mechanical switch (Savage par[0050]: the presence sensor 46 can take any of a wide variety of forms, including but not limited to pressure or force sensors, weight sensors, optical or line-of-sight sensors, detectors based on mechanical forces, membrane switches/sensors, magnetic switches/sensors.

2.	 Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Savage, and further in view of Weaver (US2011/0025503A1).
Regarding claim 3, Flores in view of Savage does not explicitly disclose the apparatus wherein the plurality of sensors are arranged in a grid configuration.
Weaver discloses the apparatus wherein the plurality of sensors are arranged in a grid configuration (fig 2, par[0035], [0037]: the drawer in a stationary position is surveyed by the sensor platform 44 to capture the collection of grid cell mosaics 23).
	One of ordinary skill in the art would be aware of the Flores, Savage and Weaver references since all pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the grid configuration feature as disclosed by Weaver to gain the functionality when the drawer below is opened to remove or replace a tool the sensor captures mosaic sensor areas such that the assembled mosaic sensor areas capture the current status of the entire area that passes below the fixed position sensors as the drawer below moves out then back into its closed position.

Regarding claim 4, Flores in view of Savage does not explicitly disclose the apparatus wherein the computing device is configured to: assign the sensor group to a grid location in the at least one bin.
Weaver discloses the apparatus wherein the computing device is configured to: assign the sensor group to a grid location in the at least one bin (fig 5A-5B, par[0038], [0039], [0040]: an expanded tool element template 51 with both empty 52 and filled 53 tool element storage locations).
	One of ordinary skill in the art would be aware of the Flores, Savage and Weaver references since all pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the grid configuration feature as disclosed by Weaver to gain the functionality when the drawer below is opened to remove or replace a tool the sensor captures mosaic sensor areas such that the assembled mosaic sensor areas capture the current status of the entire area that passes below the fixed position sensors as the drawer below moves out then back into its closed position.

3.	 Claims 5, 7-11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Savage, and further in view of Martin (US2009/0072029A1).
Regarding Claim 5, Flores in view of Savage does not explicitly disclose the apparatus further comprising a covering positioned over the sensor network layer, wherein the covering is configured to facilitate a placement of the tool item at the tool location, and the covering comprises a flexible material, and wherein the sensor network layer is integrated within the covering.
Martin discloses the apparatus further comprising a covering positioned over the sensor network layer (fig 1:7, par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools), wherein the covering is configured to facilitate a placement of the tool item at the tool location (Martin par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools), wherein the covering comprises a flexible material (Martin par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools), and wherein the sensor network layer is integrated within the covering (fig 1:7, par[0048]). 
	One of ordinary skill in the art would be aware of the Flores, Savage and Martin references since all pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the covering feature as disclosed by Martin to gain the functionality of providing a resistive element having a preselected resistance with the resistive element is in electrical communication with the display structure when the object is in contact with the display structure in order to determine the identity of the object based, at least in part, upon the shape of a feature associated with a surface of the object in contact with the system.

Regarding claim 7, Flores in view of Savage does not explicitly disclose the apparatus further comprising a communications transceiver that is in data communication with the computing device, the communications transceiver being configured to establish a data communication channel with a remote computing device.
Martin discloses the apparatus further comprising a communications transceiver (Martin fig 2b:16, par[0051]: The data transmission system 16 is technically equivalent to the communications transceiver) that is in data communication with the computing device (Martin par[0051]: The data transmission system 16 enables the computer 13 to communicate with a remote computer system 26 having database software for maintaining an inventory of the tools in the cabinet), the communications transceiver being configured to establish a data communication channel with a remote computing device (Martin fig 6:26, par[0051]: The data transmission system 16 enables the computer 13 to communicate with a remote computer system 26 having database software for maintaining an inventory of the tools in the cabinet).
	One of ordinary skill in the art would be aware of the Flores, Savage and Martin references since all pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the remote data communication feature as disclosed by Martin to gain the functionality of having a database software for maintaining an inventory of the tools in the cabinet and providing instant update of the visual indications to users of the system by detecting the removal of the tool from the storage location with a monitoring system, recording an association between the user and the tool according to the signals received from the monitoring system and the access control system.

Regarding claim 8, Flores in view of Savage and Martin discloses the apparatus wherein the communications transceiver is configured for data communication via at least one of a Bluetooth protocol, a proprietary protocol, a Wireless local area network protocol, or a wired local area network protocol (Martin par[0051]: The data transmission system 16 enables the computer 13 to communicate with a remote computer system 26 having database software for maintaining an inventory of the tools in the cabinet. Preferably the data transmission system 16 is a wireless system such as an infrared, radio or GSM link).

Regarding claim 9, Flores discloses a tool tracking system, comprising: 
a bin (fig 1:2, par[0026]: wherein the drawer is technically equivalent to a bin);
a computing device associated with the bin (fig 1:5, par[0028], [0041]: The computer 5 is technically equivalent to the computing device, wherein each interrogator/scanner 13 connected to the computer 5);
a sensor layer positioned in the bin (fig 2:13, par[0041]: a plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4, each interrogator/scanner 13 connected to the computer 5), the sensor layer being coupled with the computing device (fig 1:5, par[0028], [0041]: The computer 5 is technically equivalent to the computing device, wherein each interrogator/scanner 13 connected to the computer 5), wherein the sensor layer comprises a plurality of sensors for detecting a tool item at a tool location (par[0041], [0042]: a plurality of RFID chip recorders (not shown) each assigned to a respective storage location 3 of a respective drawer 2 of a respective toolbox 1 for specifically recording a respective RFID chip 12 of one tool 4 with the information described above for memory type 1, 2, and 3 including: user ID, time and date of the taken operation, and for updating the tool log, each RFID chip recorder connected to the computer 5. a plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4);
the computing device being configured to at least:
receive a user selection of a subset of the plurality of sensors from a user interface (par[0058], [0059], [0103]: After unlocking the drawers by the user, the user selects the bins 2 that are associated with a selection of a subset of the plurality of sensors that provide a specific type and shape of the desired tool), the subset of the plurality of sensors being selected to correspond to a shape of the tool item (par[0103]: Functionality of the Toolbox's Computer with Tools report: this report shows an inventory all of the tools that are registered in the respective toolbox's database by showing the following information: Tool description, Tool ID, toolbox ID, drawer ID, storage location ID);
assign the subset of the plurality of sensors to a sensor group (par[0059], [0060]), the sensor group being configured to detect a presence or an absence of the tool item (par[0056], [0060], [0062]: Once the computer acknowledges the taken operation, the operation is recorded in the database by recording the name of the user, user ID, tool ID and the hour and date in which the tool 4 has taken and presents in the display 6 the information of the action including and not limited to the tool description, drawer 2 where is was taken from, pocket 3 where it was taken from, current date/time); and
determine the presence of the tool item at the tool location (par[0058], [0062], [0063]: Tools report: this report shows an inventory all of the tools that are registered in the respective toolbox's database by showing the following information: Tool description, Tool ID, toolbox ID, drawer ID, storage location ID).
Flores does not explicitly disclose a tool tracking system comprising: the tool tracking system comprising: a liner layer positioned over the sensor layer; and the feature of detecting the presence of the tool item at the tool location based on a quantity of individual sensors from the sensor group providing a sensor signal, and the quantity of the individual sensors meeting a detection threshold.
Savage discloses an apparatus comprising:
determine the presence of the tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal (par[0068], [0069], [0103]: The sensors 100 can thereby determine the presence/absence of the associated item 16 in the cut-out 98), and the Quantity of the individual sensors meeting a detection threshold (par[0069]: The number of sensors that are placed in strategic positions are technically equivalent to the detection threshold since if another item (e.g. a smaller wrench) that happens to physically fit within the cut-out 98 were to be placed in the cut-out 98, then not all of the sensors 100 would be triggered, therefore, The system 10 can thereby determine that the desired item is not positioned in its appropriate location).
	One of ordinary skill in the art would be aware of both the Flores and the Savage references since both pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the quantity of sensors feature as disclosed by Savage to gain the functionality of determining the presence/absence of the 
associated tool’s item by placing the sensors at strategic positions in order to avoid false-positive readings of the tool’s item.
	Flores in view of Savage does not explicitly disclose the tool tracking system comprising: a liner layer positioned over the sensor layer
Martin discloses the tool tracking system comprising: a liner layer positioned over the sensor layer (fig 1:7, par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools).
	One of ordinary skill in the art would be aware of the Flores, Savage and Martin references since both pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool tracking system of Gentile to implement the specific layout structure as disclosed by Martin to gain the functionality of being capable of sensing features of the product that require direct physical contact and making complex identifications of products without having to read any encoded information from the product itself.

	Regarding claim 10, Flores in view of Savage and Martin discloses the tool tracking system of claim 9, wherein the computing device receives power from a wireless power transmitter (Martin fig 6:18, par[0047]).

Regarding claim 11, Flores in view of Savage and Martin discloses the tool tracking system wherein the liner layer (Martin fig 1:7, par0048]: wherein the liner 7 is technically equivalent to the covering) comprises a plurality of raised protrusions (Martin par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools. The wall of recesses 10 are technically equivalent to the protrusions) that are positioned in an arrangement to indicate the placement of the tool item at the tool location (Martin par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools. The compartment 10 perform the same function of holding tools as the raised protrusions]).

Regarding claim 13, Flores in view of Savage and Martin discloses the tracking system wherein the tool item comprises at least one of a drill bit, a wrench socket, a ratchet, or a wrench (Savage fig 16, par[0068]) and/or (Martin fig 2a).

Regarding claim 14, Flores in view of Savage and Martin discloses the tracking system wherein the bin  is positioned in a tool cabinet (Flores fig 1:1, par[0026]: wherein the toolbox is technically equivalent to the tool cabinet)) and/or (Martin fig 2a: 4) or on a shelf (Martin fig 1:6, par[0047]: wherein the drawer 6 is technically equivalent to a bin. The tool cabinet 2 shown in the Figures includes a steel cabinet housing 4, which may be static or mobile, four tool drawers 6a-6d, the top drawer 6a being shown pulled out in FIG. 1).

4.	 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Savage and Martin, and further in view of Weaver (US2011/0025503A1).
Regarding claim 12, Flores in view of Savage and Martin discloses each of the plurality of sensors being associated with one of a plurality of respective locations in the bin (Flores fig 2:13, par[0041], [0042]: A plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4. A plurality of RFID chip recorders (not shown) each assigned to a respective storage location 3 of a respective drawer 2 of a respective toolbox 1 for specifically recording a respective RFID chip 12 of one tool 4 ).
Flores in view of Savage and Martin does not explicitly disclose the tool tracking system wherein the plurality of sensors are in a grid arrangement.
Weaver discloses the tool tracking system wherein the plurality of sensors are in a grid arrangement (fig 2, par[0035], [0037]: the drawer in a stationary position is surveyed by the sensor platform 44 to capture the collection of grid cell mosaics 23).
	One of ordinary skill in the art would be aware of the Flores, Savage, Martin and Weaver references since all pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the grid configuration feature as disclosed by Weaver to gain the functionality when the drawer below is opened to remove or replace a tool the sensor captures mosaic sensor areas such that the assembled mosaic sensor areas capture the current status of the entire area that passes below the fixed position sensors as the drawer below moves out then back into its closed position.

5.	 Claims 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Martin and Savage.
Regarding claim 16, Flores a system, comprising: 
a tool drawer (fig 1:2, par[0026]: wherein the drawer is technically equivalent to a bin);
	a sensor network layer (fig 2:13, par[0041]: a plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4, each interrogator/scanner 13 connected to the computer 5), wherein the sensor network layer comprises a plurality of sensors for detecting the tool item at the tool location (par[0041], [0042]: a plurality of RFID chip recorders (not shown) each assigned to a respective storage location 3 of a respective drawer 2 of a respective toolbox 1 for specifically recording a respective RFID chip 12 of one tool 4 with the information described above for memory type 1, 2, and 3 including: user ID, time and date of the taken operation, and for updating the tool log, each RFID chip recorder connected to the computer 5. a plurality of RFID chip interrogators/scanners 13, each assigned to a respective storage location 3 (pocket) of a respective drawer 2 of a respective toolbox 1 for specifically interrogating/scanning a respective RFID chip 12 of one tool 4);
	configure to a sensor group based at least in part on a first user selection of a first portion of the plurality of sensors from a user interface (par[0028], [0058], [0059], [0103]: A physical user interface 10 comprising a plurality of buttons for programming and controlling the computer 5, wherein the database of each toolbox's computer contains the following information: [0030] users authorized to access each tool box, drawers accessible to each user in each tool box and privilege type which is selected from the group. After unlocking the drawers by the user, the user selects the bins 2 that are associated with a selection of a subset of the plurality of sensors that provide a specific type and shape of the desired tool);
determine a presence of the tool item at the tool location (par[0058], [0062], [0063]: Tools report: this report shows an inventory all of the tools that are registered in the respective toolbox's database by showing the following information: Tool description, Tool ID, toolbox ID, drawer ID, storage location ID); and 
adjust the sensor group based at least in part on a second user selection of a second portion of the plurality of sensors from the user interface (par[0070], [0071]: In case a user having tools in TDY status, login to take out more tools, he/she will not be requested to return all tools before taking those out as she/he has already tools having a TDY status, but the administrator id card will be still requested to increase the number of tools with TDY status. Further, the taking and returning operations are based on adjustment of a selection of a group of sensor as explained in par[0056] and [0073]).
Flores does not explicitly disclose a system comprising: a covering layer positioned in the tool drawer, the covering layer configured to facilitate a placement of a tool item at a tool location; and a sensor network layer integrated within the covering layer; and the feature of determining a presence of the tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal, and the quantity of the individual sensors meeting a detection threshold.
Martin discloses the system comprising: a covering layer positioned in the tool drawer (fig 1:7, par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools), the covering layer configured to facilitate a placement of a tool item at a tool location (par[0048]); and a sensor network layer integrated within the covering layer (fig 1:7, par[0048]).
	One of ordinary skill in the art would be aware of the Flores and Martin references since both pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool tracking system of Gentile to implement the specific layout structure as disclosed by Martin to gain the functionality of being capable of sensing features of the product that require direct physical contact and making complex identifications of products without having to read any encoded information from the product itself.
Flores in view of Martin does not explicitly disclose the feature of determining a presence of the tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal, and the quantity of the individual sensors meeting a detection threshold.
Savage discloses a system comprising:
determine the presence of the tool item at the tool location based at least in part on a quantity of individual sensors from the sensor group providing a sensor signal (par[0068], [0069], [0103]: The sensors 100 can thereby determine the presence/absence of the associated item 16 in the cut-out 98), and the Quantity of the individual sensors meeting a detection threshold (par[0069]: The number of sensors that are placed in strategic positions are technically equivalent to the detection threshold since if another item (e.g. a smaller wrench) that happens to physically fit within the cut-out 98 were to be placed in the cut-out 98, then not all of the sensors 100 would be triggered, therefore, The system 10 can thereby determine that the desired item is not positioned in its appropriate location).
	One of ordinary skill in the art would be aware of the Flores, Martin and the Savage references since both pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the quantity of sensors feature as disclosed by Savage to gain the functionality of determining the presence/absence of the 
associated tool’s item by placing the sensors at strategic positions in order to avoid false-positive readings of the tool’s item.
	
Regarding claim 17, Flores in view of Martin and Savage discloses the system wherein the plurality of sensors are positioned to correspond to a shape of the tool item (Savage fig 16, par[0069]) and (Martin fig 2a:12, fig 3 & fig 4:12, par[0050], [0051]: The sensors 12a-12f).

Regarding claim 18, Flores in view of Martin and Savage discloses the system wherein the computing device is further configured to generate a time stamp associated with a tool removal event or a tool check-in event in response to a change associated with the presence of the tool item at the tool location (Flores par[0033], [0042], [0043]) and (Martin par[0028]: record time of tool removal and replacement. The data processing system is arranged to record the time of removal and replacement of inventory items. It can also record the time that a user logs on/off and when a tracking process has started and stopped).

Regarding claim 19, Flores in view of Martin and Savage discloses the system wherein the covering layer comprises a plurality of raised protrusions (Martin par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools. The wall of recesses 10 are technically equivalent to the protrusions) that form at least one recessed area that corresponds to a shape of a respective tool (Martin par[0048]: Each drawer includes a liner 7, for example of a rigid foam material, having a number of cut-out compartments (or recesses) 10a-10f, which are shaped to receive specific tools. The wall of recesses 10 are technically equivalent to the protrusions).

Regarding claim 21, Flores in view of Martin and Savage discloses the system wherein the user interface is a touch screen interface (Flores par[0011]: A plurality of toolboxes, each having: a computer (processor, memory, user interfaces devices such as keyboard--optional--, touch screen).

6.	 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Martin and Savage, and further in view of Grossman et al. (US2016/0171903A1) hereafter Grossman.
Regarding claim 20, Flores in view of Martin and Savage does not explicitly disclose the system wherein the computing device is further configured to set a sensor sensitivity setting in the sensor network layer.
Grossman discloses wherein the computing device is further configured to set a sensor sensitivity setting in the sensor network layer (par[0048], [0055], [0078]: The augmented tools 330 are equipped with one or more sensors to determine operating conditions of the augmented tools 330, including, without limitation, the on/off status, the operating temperature, accessory status, and the operating voltage or current of the augmented tools 330. The augmented tool engine 236 transmits the control information to the appropriate augmented tool, including, without limitation, a command to turn on or off, a command to operate at a particular speed, and a command to operate at a particular temperature ).
	One of ordinary skill in the art would be aware of the Flores, Martin, Savage and Grossman references since all pertain to the field of tool sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Flores to implement the functionality of directing towards implementing tools and machines with a variety of sensors that can be used to monitor the use of those machines and tools and to provide time-relevant safety information to users.

Conclusion
US2013/0346261A1 to Phillips discloses inventory control system is provided for monitoring the removal and 
replacement of objects stored in the system.  The system includes a sensing device configured to detect the presence or absence of objects in the storage locations; a display device that displays the information associated with the work order on the display device.
US2013/0250117A1 to Pixley discloses control and tracking system that uses a digital video subsystem to record and verify the presence or absence of the tools stored inside one or more multi-tray tool storage cabinets.  This tool system is designed to automatically verify that all tools assigned to a specific tool control cabinet are placed in the specific designated location(s) within a designated tray within a specific tool control cabinet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685